UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4320


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

OLUGBENGA KAMORU,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:07-cr-00231-AW-1)


Submitted:    March 18, 2009                 Decided:   April 10, 2009


Before WILKINSON, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher M. Davis, Mary E. Davis, DAVIS & DAVIS, Washington,
D.C., for Appellant. Rod J. Rosenstein, United States Attorney,
Jonathan C. Su, James A. Crowell, IV, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Olugbenga Kamoru appeals from his convictions for bank

fraud and money laundering, in violation of 18 U.S.C. §§ 1344

and 1956(a)(1)(B)(i) (2006).           On appeal, Kamoru challenges the

district court’s decision to admit a letter from his attorney

into evidence and contends the district court’s answer to the

jury’s question regarding the jury instructions was incomplete.

             “A district court’s evidentiary rulings are entitled

to substantial deference and will not be reversed absent a clear

abuse of discretion.”          United States v. Moore, 27 F.3d 969, 974

(4th Cir. 1994).        This court “will find that discretion to have

been abused only when the district court acted ‘arbitrarily or

irrationally.’”     Id. (quoting United States v. Ham, 998 F.2d

1247, 1252 (4th Cir. 1993)).

             “Under Federal Rule of Evidence 403, relevant evidence

‘may    be   excluded     if    its   probative   value        is    substantially

outweighed     by   the    danger      of    unfair     prejudice.’”           United

States v. Myers, 280 F.3d 407, 413 (4th Cir. 2002).                       “Because

the evidence sought to be excluded under Rule 403 is concededly

probative, the balance under Rule 403 should be struck in favor

of     admissibility,     and     evidence     should     be        excluded     only

sparingly.”     United States v. Aramony, 88 F.3d 1369, 1378 (4th

Cir. 1996).     Rule 403 requires excluding evidence “only in those

instances where the trial judge believes that there is a genuine

                                        2
risk that the emotions of the jury will be excited to irrational

behavior,    and     that    this    risk   is     disproportionate           to    the

probative value of the offered evidence.”                   United States v. Van

Metre, 150 F.3d 339, 350 (4th Cir. 1998) (internal quotation

omitted).

            In our review, we “must look at the evidence in a

light most favorable to its proponent, maximizing its probative

value and minimizing its prejudicial effect.”                   United States v.

Udeozor, 515 F.3d 260, 265 (4th Cir. 2008) (internal quotation

omitted).        Applying    these    standards,       we    conclude       that    the

district court did not abuse its discretion in admitting the

letter into evidence.

            Kamoru    next    argues    the      district      court        erred    by

insufficiently answering a question from the jury.                     He believes

the   district     court    should   have   provided        further     instruction

regarding   the     unanimity    requirement.          We    review     a    district

court’s decision to respond to a jury’s question, and the form

of that response, for abuse of discretion.                     United States v.

Smith, 62 F.3d 641, 646 (4th Cir. 1995).                “[I]n responding to a

jury’s   request     for    clarification     on   a    charge,    the       district

court’s duty is simply to respond to the jury’s apparent source

of confusion fairly and accurately without creating prejudice.”

Id.   Our review of the jury’s question, the argument of counsel,

and the court’s response convinces us that the district court

                                        3
responded   fairly     and   accurately,   and   thus   did   not   abuse   its

discretion in answering the jury’s question.

            Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral    argument    because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                      4